Alleging that appellee, C. G. Gibbs, had certain of his improvements in Evalon Street, within its corporate limits, appellant, City of Beaumont, filed this suit against him, praying for a mandatory injunction compelling him to move his improvements out of the street; pending a hearing on the merits, appellant prayed for a temporary mandatory injunction granting it the relief prayed for on final hearing. On a hearing, of which all parties had due notice, after due submission on the pleading and evidence, the court denied appellant's prayer for a temporary mandatory *Page 873 
injunction. From that order it has duly perfected its appeal to this court.
By his answer under oath, appellee denied that his improvements were in Evalon Street; in further answer he plead certain affirmative defenses. He had been in quiet and peaceable possession of the premises in controversy for more than twenty years. On the following proposition of law from 24 Tex.Jur. 141, Sec. 100, Injunctions, the prayer for the temporary mandatory injunction was correctly refused: "A peaceable but disputed possession of property will not be transfered by temporary injunction." See, also, Secs. 99 and 101.
It follows that the judgment of the lower court should be affirmed, and it is accordingly so ordered.
Affirmed.